UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	October 31, 2011 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (9.4%)* Putnam Absolute Return 100 Fund (Class Y) 75 $763 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 314 3,439 Putnam Absolute Return 700 Fund (Class Y) 1,036 11,788 Total Absolute Return Funds (cost $15,839) Asset Allocation Funds (90.3%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 11,474 126,448 Putnam Asset Allocation: Growth Portfolio (Class Y) 2,264 27,140 Total Asset Allocation Funds (cost $146,101) Fixed Income Funds (0.3%)* Putnam Money Market Fund (Class A) 591 $591 Total Fixed Income Funds (cost $591) Total Investments (cost $162,531) (a) * Percentages indicated are based on net assets of $170,125 Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (9.6%)* Putnam Absolute Return 100 Fund (Class Y) 3,947 $40,260 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 11,853 129,671 Putnam Absolute Return 700 Fund (Class Y) 39,065 444,556 Total Absolute Return Funds (cost $618,070) Asset Allocation Funds (90.0%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 417,183 4,597,353 Putnam Asset Allocation: Growth Portfolio (Class Y) 96,184 1,153,249 Total Asset Allocation Funds (cost $6,028,047) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 25,138 $25,138 Total Fixed Income Funds (cost $25,138) Total Investments (cost $6,671,255) (a) * Percentages indicated are based on net assets of $6,388,968 Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (10.1%)* Putnam Absolute Return 100 Fund (Class Y) 11,413 $116,412 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 18,490 202,281 Putnam Absolute Return 700 Fund (Class Y) 60,968 693,818 Total Absolute Return Funds (cost $1,016,764) Asset Allocation Funds (89.5%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 513,075 5,654,088 Putnam Asset Allocation: Growth Portfolio (Class Y) 274,273 3,288,529 Total Asset Allocation Funds (cost $9,310,127) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 38,192 $38,192 Total Fixed Income Funds (cost $38,192) Total Investments (cost $10,365,083) (a) * Percentages indicated are based on net assets of $9,991,217 Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (11.0%)* Putnam Absolute Return 100 Fund (Class Y) 27,760 $283,156 Putnam Absolute Return 300 Fund (Class Y) — — Putnam Absolute Return 500 Fund (Class Y) 26,584 290,828 Putnam Absolute Return 700 Fund (Class Y) 87,664 997,618 Total Absolute Return Funds (cost $1,579,675) Asset Allocation Funds (88.7%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 494,286 5,447,033 Putnam Asset Allocation: Growth Portfolio (Class Y) 604,752 7,250,972 Total Asset Allocation Funds (cost $12,980,404) Fixed Income Funds (0.4%)* Putnam Money Market Fund (Class A) 51,145 $51,145 Total Fixed Income Funds (cost $51,145) Total Investments (cost $14,611,224) (a) * Percentages indicated are based on net assets of $14,320,442 Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (14.0%)* Putnam Absolute Return 100 Fund (Class Y) 51,670 $527,033 Putnam Absolute Return 300 Fund (Class Y) 4,055 42,295 Putnam Absolute Return 500 Fund (Class Y) 75,126 821,881 Putnam Absolute Return 700 Fund (Class Y) 162,512 1,849,384 Total Absolute Return Funds (cost $3,252,585) Asset Allocation Funds (84.7%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 40,290 $433,113 Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) 294,336 3,243,585 Putnam Asset Allocation: Growth Portfolio (Class Y) 1,330,238 15,949,558 Total Asset Allocation Funds (cost $19,659,590) Fixed Income Funds (1.3%)* Putnam Money Market Fund (Class A) 300,908 $300,908 Total Fixed Income Funds (cost $300,908) Total Investments (cost $23,213,083) (a) * Percentages indicated are based on net assets of $23,162,839 Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (19.6%)* Putnam Absolute Return 100 Fund (Class Y) 78,456 $800,251 Putnam Absolute Return 300 Fund (Class Y) 46,738 487,475 Putnam Absolute Return 500 Fund (Class Y) 139,539 1,526,561 Putnam Absolute Return 700 Fund (Class Y) 288,131 3,278,933 Total Absolute Return Funds (cost $6,128,200) Asset Allocation Funds (78.0%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 455,852 $4,900,405 Putnam Asset Allocation: Conservative Portfolio (Class Y) — — Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) 1,614,949 19,363,235 Total Asset Allocation Funds (cost $24,099,394) Fixed Income Funds (2.5%)* Putnam Money Market Fund (Class A) 776,864 $776,864 Total Fixed Income Funds (cost $776,864) Total Investments (cost $31,004,458) (a) * Percentages indicated are based on net assets of $31,126,106 Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (27.7%)* Putnam Absolute Return 100 Fund (Class Y) 126,535 $1,290,661 Putnam Absolute Return 300 Fund (Class Y) 163,363 1,703,880 Putnam Absolute Return 500 Fund (Class Y) 213,663 2,337,471 Putnam Absolute Return 700 Fund (Class Y) 416,452 4,739,219 Total Absolute Return Funds (cost $10,155,915) Asset Allocation Funds (68.8%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,471,124 $15,814,580 Putnam Asset Allocation: Conservative Portfolio (Class Y) 38,551 354,283 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) 738,044 8,849,152 Total Asset Allocation Funds (cost $24,898,528) Fixed Income Funds (3.5%)* Putnam Money Market Fund (Class A) 1,262,176 $1,262,176 Total Fixed Income Funds (cost $1,262,176) Total Investments (cost $36,316,619) (a) * Percentages indicated are based on net assets of $36,342,923 Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (37.8%)* Putnam Absolute Return 100 Fund (Class Y) 162,805 $1,660,610 Putnam Absolute Return 300 Fund (Class Y) 290,681 3,031,801 Putnam Absolute Return 500 Fund (Class Y) 364,497 3,987,598 Putnam Absolute Return 700 Fund (Class Y) 394,691 4,491,579 Total Absolute Return Funds (cost $13,325,915) Asset Allocation Funds (57.5%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,591,411 $17,107,666 Putnam Asset Allocation: Conservative Portfolio (Class Y) 319,920 2,940,069 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) — — Total Asset Allocation Funds (cost $20,032,056) Fixed Income Funds (4.7%)* Putnam Money Market Fund (Class A) $1,631,203 $1,631,203 Total Fixed Income Funds (cost $1,631,203) Total Investments (cost $34,989,174) (a) * Percentages indicated are based on net assets of $34,841,097 Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (48.9%)* Putnam Absolute Return 100 Fund (Class Y) 169,609 $1,730,016 Putnam Absolute Return 300 Fund (Class Y) 355,581 3,708,710 Putnam Absolute Return 500 Fund (Class Y) 534,860 5,851,365 Putnam Absolute Return 700 Fund (Class Y) 176,495 2,008,515 Total Absolute Return Funds (cost $13,436,158) Asset Allocation Funds (45.4%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) 520,959 $5,600,311 Putnam Asset Allocation: Conservative Portfolio (Class Y) 733,577 6,741,571 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) — — Total Asset Allocation Funds (cost $12,298,098) Fixed Income Funds (5.7%)* Putnam Money Market Fund (Class A) 1,545,935 $1,545,935 Total Fixed Income Funds (cost $1,545,935) Total Investments (cost $27,280,191) (a) * Percentages indicated are based on net assets of $27,178,525 Putnam RetirementReady Funds The fund's portfolios 10/31/11 (Unaudited) Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (59.6%)* Putnam Absolute Return 100 Fund (Class Y) 190,669 $1,944,828 Putnam Absolute Return 300 Fund (Class Y) 436,390 4,551,543 Putnam Absolute Return 500 Fund (Class Y) 607,482 6,645,853 Putnam Absolute Return 700 Fund (Class Y) — — Total Absolute Return Funds (cost $13,335,592) Asset Allocation Funds (34.6%)* Putnam Asset Allocation: Balanced Portfolio (Class Y) — $— Putnam Asset Allocation: Conservative Portfolio (Class Y) 831,294 7,639,590 Putnam Asset Allocation: Equity Portfolio (Class Y) — — Putnam Asset Allocation: Growth Portfolio (Class Y) — — Total Asset Allocation Funds (cost $7,555,293) Fixed Income Funds (5.8%)* Putnam Money Market Fund (Class A) 1,278,167 $1,278,167 Total Fixed Income Funds (cost $1,278,167) Total Investments (cost $22,169,052) (a) * Percentages indicated are based on net assets of $22,054,797 Notes to the Fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2011 through October 31, 2011 (the reporting period). (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Cost for Net Federal Unrealized Unrealized Unrealized Income Tax Appreciation (Depreciation) Appreciation / (Depreciation) Purposes Putnam RetirementReady 2055 Fund $6,148 $(117) $6,031 $164,138 Putnam RetirementReady 2050 Fund 77,475 (496,080) (418,605) 6,808,832 Putnam RetirementReady 2045 Fund 119,596 (681,139) (561,543) 10,554,863 Putnam RetirementReady 2040 Fund 208,326 (757,818) (549,492) 14,870,244 Putnam RetirementReady 2035 Fund 344,534 (524,934) (180,400) 23,348,157 Putnam RetirementReady 2030 Fund 699,615 (570,371) 129,244 31,004,480 Putnam RetirementReady 2025 Fund 611,315 (576,531) 34,784 36,316,638 Putnam RetirementReady 2020 Fund 412,612 (551,260) (138,648) 34,989,174 Putnam RetirementReady 2015 Fund 191,697 (285,474) (93,777) 27,280,200 Putnam Retirement Income Fund Lifestyle 1 164,172 (273,268) (109,096) 22,169,077 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Transactions with affiliated issuers Putnam RetirementReady 2055 Fund Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $1,318 $1,207 $1,736 $— $— $763 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 5,819 5,312 7,482 — — 3,439 Putnam Absolute Return 700 Fund 19,831 18,110 25,276 — — 11,788 Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 190,948 180,570 224,051 — — 126,448 Putnam Dynamic Asset Allocation Growth Fund 41,923 38,634 49,222 — — 27,140 Putnam Money Market Fund 1,092 1,311 1,812 — — 591 Totals $— $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2050 Fund Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $56,158 $6,037 $20,927 $— $— $40,260 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 176,674 18,971 61,095 — — 129,671 Putnam Absolute Return 700 Fund 601,780 64,675 202,229 — — 444,556 Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 5,739,955 623,148 1,332,830 — — 4,597,353 Putnam Dynamic Asset Allocation Growth Fund 1,264,617 284,250 321,415 — — 1,153,249 Putnam Money Market Fund 36,289 4,936 16,087 1 — 25,138 Totals $1 $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2045 Fund Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $195,863 $10,681 $86,671 $— $— $116,412 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 359,457 19,015 165,374 — — 202,281 Putnam Absolute Return 700 Fund 1,224,426 64,824 551,738 — — 693,818 Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 9,366,189 497,206 3,363,014 — — 5,654,088 Putnam Dynamic Asset Allocation Growth Fund 4,825,995 655,886 1,835,188 — — 3,288,529 Putnam Money Market Fund 74,660 4,980 41,448 1 — 38,192 Totals $1 $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2040 Fund Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $503,885 $29,839 $241,518 $— $— $283,156 Putnam Absolute Return 300 Fund — Putnam Absolute Return 500 Fund 554,867 32,056 278,655 — — 290,828 Putnam Absolute Return 700 Fund 1,890,069 109,280 931,222 — — 997,618 Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 10,064,680 581,926 4,213,735 — — 5,447,033 Putnam Dynamic Asset Allocation Growth Fund 11,669,783 1,464,398 4,942,213 — — 7,250,972 Putnam Money Market Fund 115,282 9,045 73,182 1 — 51,145 Totals $1 $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2035 Fund Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $904,340 $51,778 $412,907 $— $— $527,033 Putnam Absolute Return 300 Fund — 63,155 21,090 — — 42,295 Putnam Absolute Return 500 Fund 1,303,699 76,351 520,360 — — 821,881 Putnam Absolute Return 700 Fund 2,894,827 170,167 1,116,553 — — 1,849,384 Putnam Dynamic Asset Allocation Balanced Fund — 599,979 200,359 — — 433,113 Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund 5,880,939 316,942 2,369,512 — — 3,243,585 Putnam Dynamic Asset Allocation Growth Fund 24,246,587 1,750,365 8,120,988 — — 15,949,558 Putnam Money Market Fund 455,562 40,846 195,500 8 — 300,908 Totals $8 $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2030 Fund Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $1,178,533 $79,128 $436,726 $— $— $800,251 Putnam Absolute Return 300 Fund 565,218 194,048 254,180 — — 487,475 Putnam Absolute Return 500 Fund 2,359,702 152,865 920,782 — — 1,526,561 Putnam Absolute Return 700 Fund 4,951,458 323,443 1,835,891 — — 3,278,933 Putnam Dynamic Asset Allocation Balanced Fund 4,681,172 2,672,029 2,338,429 22,712 — 4,900,405 Putnam Dynamic Asset Allocation Conservative Fund — Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund 31,594,235 1,942,539 11,616,273 — — 19,363,235 Putnam Money Market Fund 1,300,024 84,124 607,284 24 — 776,864 Totals $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2025 Fund Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $1,876,429 $118,972 $671,856 $— $— $1,290,661 Putnam Absolute Return 300 Fund 2,291,528 275,023 789,620 — — 1,703,880 Putnam Absolute Return 500 Fund 3,130,883 344,785 1,060,553 — — 2,337,471 Putnam Absolute Return 700 Fund 6,986,821 433,174 2,458,622 — — 4,739,219 Putnam Dynamic Asset Allocation Balanced Fund 20,705,185 2,914,005 6,828,159 99,537 — 15,814,580 Putnam Dynamic Asset Allocation Conservative Fund — 476,587 137,090 665 — 354,283 Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund 14,951,336 850,429 5,710,070 — — 8,849,152 Putnam Money Market Fund 1,802,238 119,982 660,044 36 — 1,262,176 Totals $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2020 Fund Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $2,307,408 $98,378 $704,993 $— $— $1,660,610 Putnam Absolute Return 300 Fund 4,120,325 314,492 1,271,132 — — 3,031,801 Putnam Absolute Return 500 Fund 4,914,837 802,551 1,614,107 — — 3,987,598 Putnam Absolute Return 700 Fund 6,727,782 272,922 2,289,035 — — 4,491,579 Putnam Dynamic Asset Allocation Balanced Fund 26,075,092 1,156,163 8,638,193 123,626 — 17,107,666 Putnam Dynamic Asset Allocation Conservative Fund 2,463,355 1,621,018 1,115,436 13,015 — 2,940,069 Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund — Putnam Money Market Fund 2,285,317 101,115 755,230 46 — 1,631,203 Totals $— Market values are shown for those securities affiliated at period end. Putnam RetirementReady 2015 Fund Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $2,414,382 $246,076 $888,874 $— $— $1,730,016 Putnam Absolute Return 300 Fund 5,065,750 695,916 1,892,811 — — 3,708,710 Putnam Absolute Return 500 Fund 8,057,659 916,626 2,930,194 — — 5,851,365 Putnam Absolute Return 700 Fund 3,502,207 164,479 1,539,222 — — 2,008,515 Putnam Dynamic Asset Allocation Balanced Fund 9,987,942 507,718 4,296,935 46,890 — 5,600,311 Putnam Dynamic Asset Allocation Conservative Fund 8,764,380 1,496,334 3,294,412 40,751 — 6,741,571 Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund — Putnam Money Market Fund 2,395,647 119,854 969,565 49 — 1,545,935 Totals $— Market values are shown for those securities affiliated at period end. Putnam Retirement Income Fund Lifestyle 1 Affiliates Market value at beginning of reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Market value at end of reporting period Putnam Absolute Return 100 Fund $2,612,128 $224,828 $846,748 $— $— $1,944,828 Putnam Absolute Return 300 Fund 6,089,576 524,599 1,867,719 — — 4,551,543 Putnam Absolute Return 500 Fund 8,717,716 779,992 2,628,314 — — 6,645,853 Putnam Absolute Return 700 Fund — Putnam Dynamic Asset Allocation Balanced Fund — Putnam Dynamic Asset Allocation Conservative Fund 9,904,673 1,007,634 2,978,781 44,380 — 7,639,590 Putnam Dynamic Asset Allocation Equity Fund — Putnam Dynamic Asset Allocation Growth Fund — Putnam Money Market Fund 1,729,325 149,927 601,085 30 — 1,278,167 Totals $— Market values are shown for those securities affiliated at period end. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three—level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Investments in Securities Fund Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $170,169 $— $— $170,169 Putnam RetirementReady 2050 Fund 6,390,227 — — 6,390,227 Putnam RetirementReady 2045 Fund 9,993,320 — — 9,993,320 Putnam RetirementReady 2040 Fund 14,320,752 — — 14,320,752 Putnam RetirementReady 2035 Fund 23,167,757 — — 23,167,757 Putnam RetirementReady 2030 Fund 31,133,724 — — 31,133,724 Putnam RetirementReady 2025 Fund 36,351,422 — — 36,351,422 Putnam RetirementReady 2020 Fund 34,850,526 — — 34,850,526 Putnam RetirementReady 2015 Fund 27,186,423 — — 27,186,423 Putnam Retirement Income Fund Lifestyle 1 22,059,981 — — 22,059,981 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2011
